IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40836
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TRAVIS SYNTEL BOONE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-119-1
                       --------------------
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Travis Syntel Boone (“Boone”) appeals his sentence following

his guilty-plea conviction for possession of cocaine base with

the intent to distribute.   Boone asserts that the district court

erred in determining the quantity of cocaine base attributable to

him for sentencing purposes.   Because Boone has failed to

demonstrate that the information in the presentence report on

which the district court relied is materially untrue, and because

the district court’s account of the evidence is plausible in

light of the record viewed in its entirety, the district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40836
                               -2-

did not clearly err in attributing 65.98 grams of cocaine base to

Boone for sentencing purposes.    See United States v. Davis, 76

F.3d 82, 84-85 (5th Cir. 1996).   Accordingly, the district

court’s judgment is AFFIRMED.